ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Engineering Solutions & Products, LLC          )      ASBCA No. 58633
                                               )
Under Contract No. 000000-00-0-0000            )

APPEARANCES FOR THE APPELLANT:                        Richard L. Moorhouse, Esq.
                                                      Ryan C. Bradel, Esq.
                                                       Greenberg Traurig, LLP
                                                       McLean, VA

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      Kyle E. Chadwick, Esq.
                                                       Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE PAUL
         ON THE GOVERNMENT'S MOTION FOR RECONSIDERATION

      The government has filed a timely motion for reconsideration of our decision
denying its partial motion to dismiss for lack of jurisdiction, as well as its partial
motion for summary judgment. Engineering Solutions & Products, LLC, ASBCA
No. 58633, 15-1 BCA ~ 35,989. Familiarity with that decision is presumed.

        Regarding the government's partial motion for summary judgment, or in the
alternative, to dismiss Count 1 of Engineering Solutions & Products, LLC's (ESP's)
complaint for lack of jurisdiction, the Board held that "there is simply not enough
record evidence to grant the motion to dismiss." 15-1 BCA ~ 35,989 at 175,828 n.1.
With respect to respondent's partial motion for summary judgement on the
implied-in-fact contract issue, we cited the existence of multiple disputes of material
facts and concluded that ESP had met its burden in this regard by making a non-
frivolous allegation that such a contract existed. On this basis, the Board denied the
partial motion for summary judgment.

        In its motion for reconsideration, the government cites no new evidence and
raises no new arguments. With respect to our conclusion on the jurisdiction issue,
respondent makes the contention that, as the proponent of the motion, it was not
required to present any evidence (gov't br. at 2-3). This statement does not even
address the issue posed by the Board, i.e., that the present state of the factual record
does not allow us to resolve the jurisdictional issue, and therefore we could not
presently rule on the merits of the government's motion to dismiss.
        Regarding the existence of an implied-in-fact contract, the government
criticizes the Board for not addressing issues of contractual offer, acceptance, and
authority (gov't br. at 3-5). In formulating this argument, the government appears to
misapprehend the Board's role in resolving summary judgment motions. We are not
required to address every issue raised by a movant. The Board's responsibility is
simply to determine whether material issues of genuine fact exist. Here, the Board
made such a determination. Specifically, we stated: "In its motion, the Army disputes
many of the material facts set forth in ESP's complaint." Similarly, we noted the
following: "In its 'STATEMENT OF GENUINE ISSUES OF MATERIAL FACT,'
ESP disputes most of the Army's factual narrative." We bolstered each of these
conclusions by citing specific examples of genuine disputes of material fact.
15-1 BCA ii 35,989 at 175,828-29. Finally, the Board concluded, "Here, the parties'
factual positions are the legal equivalent of ships passing in the night. Indeed they
dispute almost every key material fact." Id. at 175,829. On this basis, we denied the
government's motion for partial summary judgment.

       Finally, the government states that the Board "did not address the anti-deficiency
defense" (gov't br. at 5-6). But, as ESP correctly points out in its opposition brief:
"[T]he Anti-Deficiency Act should not be employed to bar a contractor's
implied-in-fact contract claim when the facts underlying the claim remain in dispute
and the exact contours of the implied-in-fact contract have not been discerned" (app. br.
at 9). Hence, at this stage, the government's defense is merely hypothetical in nature
and need not be resolved.

                                      DECISION

        The law governing motions for reconsideration is well settled. Where litigants
have fought for a decision, they should not, without a sound basis, be permitted to
retry the same issues. Dixon v. Shinseki, 741 F.3d 1367, 1378 (Fed. Cir. 2014). We
analyze on reconsideration whether a motion is based on newly discovered evidence,
mistakes in findings of facts, or errors of law. We do not provide a movant the
opportunity to reargue its positions. Bulova Technologies Ordnance Systems LLC,
ASBCA No. 57406, 14-1BCAii35,802 at 175,101. The government has not met
these burdens. It simply rehashes old arguments, apparently hoping for a different
result. Accordingly, its motion must fail.




                                           2
                                    CONCLUSION

       We have reconsidered our decision and affirm it.

       Dated: 22 March 2016


                                                  MICHAEL T. PAUL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


 I concur                                         I concur
                                                           1 I\\
                                                             '

      /~//7                 y!;;(/
                                                                 •-\
                                                       y~--1-      \

 .······~···~~-
                                                      '-~-~



~MARK N. STEMPLER ~
                                                       J
                                                  RICHARD SHACKLEFORD
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58633, Appeal of
Engineering Solutions & Products, LLC, rendered in conformance with the Board's
Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           3